Smith, P. J.
This is an action which was commenced before a justice of the peace on a statement in which it was alleged that “the defendant was indebted to plaintiff in the sum of $16 for janitor fees,” during an eight month’s term of a district school. The cause was removed by appeal to the circuit court where there was1 a trial and judgment for plaintiff, from which defendant has appealed.
The case was submitted to the court without the aid of a jury upon an agreed statement of facts from which it appears, first, that plaintiff a duly qualified school teacher under a written contract with defendant, taught school for a term of eight months in said district ; second, that there was no provision contained in said contract in respect to the sweeping of the floors or the making of fires in the schoolhouse; third, that plaintiff requested the president of the board of directors to furnish a janitor to perform the service just mentioned but which was refused; fourth, that plaintiff hired a janitor during said school term paying him $2 per month for his services; fifth, that said school could not have been carried on in the district school house for said term without the making of fires and sweeping of the floor therein; and, sixth, that plaintiff demanded of defendant the said sum of $16 before the commencement of this suit.
The single question presented for our determination is whether on the facts agreed the plaintiff under the law was entitled to recover. We are of the opinion this question must be answered in the negative. It is provided in section 3157, Revised Statutes, that po school district shall make any contract unless the same be within the scope of its powers or be expressly author*375ized by law, nor unless such contract be made upon a consideration wholly to be performed or executed subsequent to the making thereof; and that such contract including the consideration shall be in writing and dated when made and shall be subscribed by the parties thereto, etc. And section 7992, further provides that the board of directors shall have the care and keeping of the school houses belonging to the district; provide necessary globes, maps, etc., for the school room as well as fuel necessary for the use of the school and that the floors be swept and fires made at the expense of the district, and they shall also cause an accurate account thereof to be kept and reported at the next annual meeting.
From these statutory provisions it seems that the board of directors have the power to contract for sweeping the district schoolhouse and making fires therein during the school term at the expense of the district. But the exercise of this power is confined to the mode prescribed by the terms of the statute. It is exclusive of every other mode. Such contract is no contract which the board of directors are authorized to make, unless made in the manner and under the conditions required by the terms of the statute. Crutchfield v. Warrensburg, 30 Mo. App. 456. The undoubted purpose of these requirements is that the terms of the contract shall in no essential particular be left in doubt or to be determined at some future time but shall be fixed when it is entered into. If a person can without such contract in the first instance go and bind the school district as on an implied contract for the value of his services, it would defeat the purpose the legislature had in enacting the statute. Crutchfield v. Warrensburg, supra; Woolfolk v. County, 83 Mo. 506. The law will not make that valid without writing which the law requires should be in writing. Chase v. Railroad, 97 *376N. Y. 389. And as said in Keating v. City of Kansas, 84 Mo. 419. “From a void contract no cause of action can arise whether of quantum meruit or sounding in damages.” And to the same effect is McDonald v. Moyne, 68 N. Y. 23.
Here there is no pretense that there was a contract in writing entered into at all for the performance of the service for which compensation is claimed. It is clear that from the facts agreed the law does not imply a promise on the part of the defendant to pay for the services rendered by plaintiff though of a beneficial nature. It is too plain for argument that under the statute and adjudications already referred to that on the facts agreed no cause of action arises. The fact that the school could not have been carried on without the services of a janitor does not strengthen the plaintiff’s claim for compensation. Suppose the defendant’s directors had refused to keep the schoolhouse in repair and good condition or to provide fuel and other material necessary for the use of the school as in duty bound to do under the statute, would the plaintiff have been justified in having these neglected duties performed by others at the expense of the district1? Most certainly not. If in consequence of the neglect of these duties the plaintiff could not carry on his school for the term, this would not exonerate the defendant from liability to plaintiff for his wages under the contract. But the entering into a valid contract with plaintiff to teach the district school did not invest him with any of the powers conferred upon the board of directors by the statute. He had no more power to employ a janitor than he had to repair the schoolhouse or provide fuel at the expense of the district. These functions belonged to the board of directors and no other person could exercise the same for them, and they only in the mode *377prescribed by statute. It, hence, follows that the judgment of the circuit court must-be reversed without remanding the cause.
All concur.